DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks

2.	With respect to the rejections of the pervious Office Action, mailed on 09/15/20, have been withdrawn due to proper amendments and/or persuasive arguments.

Examiner’s Amendment 
3.	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an Amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given in a telephone interview with Yuan Guo on February 19, 2021.

	Following claims have been amended as follows:

Claim 1. An active load modulation, ALM, transceiver, comprising a transmitter configured to send a transmit signal to an external device, wherein the transceiver is configured to adjust  a plurality of parameters of the transmit signal at a final portion of at least one burst of  parameters comprises adjusting both a phase of the transmit signal and adjusting a pulse width of the transmit signal.

Claim 7. The transceiver of claim 1, further comprising a receiver and at least one adjustable resistance coupled to a plurality of input or output terminals of the transmitter and to a plurality of input or output terminals of the receiver. 

Claim 15. A method of operating an active load modulation, ALM, transceiver, comprising sending, by a transmitter of the transceiver, a transmit signal to an external device, and adjusting, by the transceiver,  a plurality of parameters of the transmit signal at a final portion of at least one burst of said transmit signal, wherein adjusting the  parameters comprises adjusting a phase of the transmit signal and adjusting a pulse width of the transmit signal. 

Reason for Allowance
4.	This communication warrants no Examiner’s Reason for Allowance, as the prosecution and Applicant’s reply make evident Reasons for Allowance (refer to Applicant’s persuasive Remarks/Arguments filed on 12/15/20), satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of Applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for Allowance is in all probability evident from the record. Therefore, no Examiner’s Statement of Reasons for Allowance is necessary (see M.P.E.P. 1302.14).

	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633